Citation Nr: 0413561	
Decision Date: 05/27/04    Archive Date: 06/02/04

DOCKET NO.  02-20 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for entitlement to service connection for an 
acquired psychiatric disability, to include depression, 
schizophrenia and a bipolar disorder.


REPRESENTATION

Appellant represented by:	Robert M. Kampfer, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1978 to 
August 1982.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an October 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in October 2001, 
a statement of the case was issued in November 2002 and a 
substantive appeal was received in December 2002.  The 
veteran testified at a Board videoconference hearing in July 
2003.

For the reasons listed below, this case is being REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will notify the appellant if further 
action is required on his part.


REMAND

At the July 2003 videoconference hearing, the veteran 
submitted additional evidence regarding his claim.  The RO 
has not reviewed this new evidence, and the veteran has not 
waived preliminary review by the RO.  

With the above in mind, the Board notes that the United 
States Court of Appeals for the Federal Circuit recently 
invalidated a VA regulation which allowed the Board to 
develop evidence.  Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  One reason 
for the Federal Circuit's ruling appears to be that the 
regulation in question allowed the Board to consider 
additional evidence without having to remand the case to the 
RO for initial consideration which was contrary to the 
appellate scheme set forth in 38 U.S.C.A. § 7104(a) (West 
2002).  In view of the Federal Circuit's holding, it appears 
that preliminary review of the new evidence by the RO is 
necessary before the Board may proceed with appellate review.

Accordingly, this matter is REMANDED to the RO for the 
following actions:


1.  The RO should take any necessary 
action to ensure that the veteran has 
been furnished proper notice in 
compliance with 38 C.F.R. § 3.159(b)(1), 
including notice of (a) the information 
and evidence not of record that is 
necessary to substantiate his claim, (b) 
the information and evidence that VA will 
seek to provide, and (c) the information 
and evidence that the veteran is expected 
to provide.  See Quartuccio v. Principi, 
16 Vet.App. 183 (2002); Charles v. 
Principi, 16 Vet.App. 370 (2002).  

2.  After undertaking any development 
deemed necessary by the RO, the RO should 
review the expanded record (to include 
all evidence received at the July 2003 
Board hearing) and determine whether the 
veteran's claim has been reopened.  If 
so, after undertaking all required 
development, the RO should adjudicate the 
claim on the merits.  If the RO 
determines that the claim has not been 
reopened, or if the RO reopens the claim 
but denies under a merits analysis, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be given an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




